DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 November 2022 has been entered.

Status of Amendment
The amendment filed on 2 November 2022 fails to place the application in condition for allowance. 
Claims 30-36, 38-52, 54-56, 60-62, and 72-81.

Status of Rejections
The rejection of claims 30-36, 38-52, 54-56, 60-62, and 72-81 under 35 U.S.C. 103(a) is herein withdrawn due to Applicant’s Amendment filed 2 November 2022.
New rejections are provided in light of the same prior art previously cited.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-36, 38-52, 54-56, 60-62, 72-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 30 and 74, the amended recitation of “wherein the portion of the body through which the conductive paths extend is thicker than the perpendicular distance between adjacent conductive paths.” is not supported by the instant specification. Applicant cites to pg. 50 lines 10-12 for alleged support. This passage discloses “a thicker dielectric between conductive paths 28 than is possible between planar conductive paths 27” in comparing two separate embodiments, one where the conductive paths pass through the thickness of the dielectric, ala #s 28 in Fig.31, and the alternative where the conductive paths pass on top of the dielectric layer ala #s 27 in Fig. 28. The passage is silent at to the thickness of the dielectric layer with respect to conductive paths adjacent each other, i.e. between each #28. Indeed, Even in Fig. 31, the distance between each #28 is larger than the thickness of the dielectric #2. The specification is silent as to any relative dimensions or a specific example specifying the thickness of the dielectric and the distance between the conductive paths present in Fig. 31.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 30-34, 38-42, 44, 49, 51, 52, 54, 55, 56, 60-62, 72-75, and 77-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al (Review in Molecular Biology vol. 74, pp. 159-174, 2000 as provided with the IDS dated 22 May 2018) in view of Madou et al (US 4,874,500), referred to as modified Cheng for brevity below.
As to claim 30, Cheng discloses an apparatus for supporting a layer separating two volumes of aqueous solution (Fig. 13) (See annotation below),, the apparatus comprising: 
	elements defining a chamber (See annotation below), the elements including a body of non-conductive material having formed therein a plurality of recesses wherein the recess is capable of being filled by flowing aqueous solution across the body wherein the chamber is above the recess (Abstract “arrays” Fig. 17 showing plural holes effectively ad Fig. 14 “array of 8”)
	an electrode contained in each recess (See annotation below); 
	a further electrode in the chamber and outside the plurality of recesses (See annotation below),
a pre-treatment coating of a hydrophobic fluid present in the plurality of recesses 

(Abstract “SAM” hydrophobic layer) 

	a volume of aqueous solution in the plurality of recesses (See annotation below),  ; and 
	a layer of amphiphilic molecules, extending across the opening of the plurality of recesses, separating the volume of aqueous solution in the plurality of recesses from an aqueous solution comprising amphiphilic molecules that covers the plurality of recesses (“lipid bilayer”)
	wherein the electrode contained in the recess resides in a base of the recess (see below citation where electrode is at the bottom of the recess thus reside in a base)
	wherein the body has a plurality of conductive paths (“For clarity we only show and discuss one structure in reality, however, there are usually a minimum of eight devices formed simultaneously on each chip” (p. 169 col. 2 last paragraph) thus resulting in plural conductive paths).


    PNG
    media_image1.png
    574
    952
    media_image1.png
    Greyscale

	Cheng fails to explicitly disclose wherein each conductive path extending from the electrode in a respective recess through the body and perpendicular to the base of the respective recess, configured for connection to an electrical circuit; and wherein the portion of the body through which the conductive paths extend is thicker than the perpendicular distance between adjacent conductive paths.
	Madou (Fig. 2) discloses conductive paths (#s 26) extending from the electrodes (#s 24/36/42) in a respective recess (#s 28/39/41) through the body and perpendicular to the base of the respective recess (See Fig. 2), configured for connection to an electrical circuit (See Fig. 6/7 #48 circuitry); and wherein the portion of the body through which the conductive paths extend is thicker than the perpendicular distance between adjacent conductive paths. (See relative size of thickness of #12 to distance between each 26/40/46).
	Cheng and Madou are analogous art being a part of the same field of endeavor of sensor and electrode arrays.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a conductive path which passes through the body perpendicular to the base of the recess configured to connect to an electrical circuit as taught by Madou to provide the electrical connection of Cheng because it the use of semiconductor processing techniques allows for miniaturization and integrating circuits (Madou Abstract).
	
As to claims 31 and 32, combined Cheng discloses as using a pretreatment of a SAM to the body across the recess, which would render the internal surface of the recess and the surface surrounding the recess hydrophobic (Abstract) wherein surfaces of the outermost or inner surface of the recess are hydrophobic since a coating is applied and they are made of a hydrophobic film coating. 

As to claim 33, Cheng further discloses wherein an inner part of the internal surface of the recess indie the outer part is hydrophilic (SU-8 Fig. 13).

As to claim 34, Cheng further discloses further discloses wherein the body comprises an outermost layer formed of a hydrophobic material and an inner layer formed of a hydrophilic material, the 7605446.1Application No.: 15/905,4403 Docket No.: 00366.70004US05 Reply to Office Action of August 8, 2019recess extending through the outermost layer and inner layer, said outer part of the internal surface of the recess being a surface of the outermost layer, and said inner part of the internal surface of the recess being a surface of the inner layer (via the use of the SAM on the gold layer).

As to claims 38 and 39, Cheng further discloses wherein the body comprises a substrate and at least one further layer attached to the substrate, the recess extending through the at least one further layer (Fig. 13 glass slide and SU-8 which is a photoresist are required by instant claim 39).

As to claims 40 and 75, Cheng discloses use of a silicon substrate (pg. 169 col. 2 last paragraph “gold is evaporated onto a cleaned silicon substrate”) which provides a metal-insulator-semiconductor structure as required for instant claim 75 upon combination.

As to claims 41-42, Cheng discloses wherein the conductive path extends from the electrode to a contact configured for connection to an electrical circuit (see connection to A) which extends through the body to on the opposite side of the body from the recess (as required by claim 42 across the left opposite side) which extends across a surface of the substrate under the at least one further layer (See Fig. 13).

 As to claim 44, Cheng further discloses wherein the electrode has provided thereon a hydrophilic surface which repels the hydrophobic fluid whilst allowing ionic conduction from the aqueous solution to the electrode (See Fig. 5 and associate discussion region 2).

As to claim 49, Cheng further discloses a cover over the body to provide a closed chamber (See Fig. 13 PTFE flow cell).

As to claim 51, Cheng discloses wherein the internal surface of the recess has no opening capable of fluid communication (See Fig. 13).

As to claim 52, Cheng further discloses the recess has a width of at most 500 micrometers (pg, 170 col. 1 line 1 100 micrometers).

As to claims 54, 55, and 61, Cheng further discloses amphiphilic molecules desposited on an internal surface of the chamber (see Fig. 13 lipid layer).
As to claim 56 and 62, Cheng further discloses incorporating membrane proteins into the lipid bilayer and thus deposited on an internal surface of the chamber (pg. 168 section 7 among other passages).

As to claim 60, regarding the recitation of "a layer of amphiphilic molecules having an electrical resistance of at least 1 GΩ” , the prior art device is the same as that as instantly claimed, i.e. the method as claimed is performed with amphiphilic molecules in Cheng. Thus, since the device used and the method performed in Ervin are equivalent to the instantly claimed method and device used, the prior art layer is interpreted to inherently possess the claimed electrical resistance. Thus, the property is either a result of the method and device used as claimed, thus being inherent, or a result of that which is not claimed.

As to claims 72, 77, and 78, Cheng further discloses wherein the one recess is plural recesses (Abstract “arrays” Fig. 17 showing plural holes effectively ad Fig. 14 “array of 8”) thus provided plural structures for each recess and conductive path, and contacts as required by instant claim 72, 77, and 78

As to claim 73, since each device has an electrode and is disclosed as individual, i.e. each a separate MSB the electrodes are deemed to be electrically isolated from each other. 

As to claim 74, Cheng discloses an apparatus for supporting a layer separating two volumes of aqueous solution (Fig. 13) (See annotation below),, the apparatus comprising: 
	elements defining a chamber (See annotation below Abstract “arrays” Fig. 17 showing plural holes effectively ad Fig. 14 “array of 8”)
	a volume of aqueous solution in the plurality of recesses (See annotation below),  ; and 
an electrode contained in each recess (See annotation below); 
	a layer of amphiphilic molecules, extending across the opening of the plurality of recesses, separating the volume of aqueous solution in the plurality of recesses from an aqueous solution comprising amphiphilic molecules that covers the plurality of recesses (“lipid bilayer”)
	an electrode

    PNG
    media_image1.png
    574
    952
    media_image1.png
    Greyscale


	Cheng fails to explicitly disclose wherein each conductive path extending from the electrode in a respective recess through the body and perpendicular to the base of the respective recess, configured for connection to an electrical circuit; and wherein the portion of the body through which the conductive paths extend is thicker than the perpendicular distance between adjacent conductive paths.
	Madou (Fig. 2) discloses conductive paths (#s 26) extending from the electrodes (#s 24/36/42) in a respective recess (#s 28/39/41) through the body and perpendicular to the base of the respective recess (See Fig. 2), configured for connection to an electrical circuit (See Fig. 6/7 #48 circuitry); and wherein the portion of the body through which the conductive paths extend is thicker than the perpendicular distance between adjacent conductive paths. (See relative size of thickness of #12 to distance between each 26/40/46).
	Cheng and Madou are analogous art being a part of the same field of endeavor of sensor and electrode arrays.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a conductive path which passes through the body perpendicular to the base of the recess configured to connect to an electrical circuit as taught by Madou to provide the electrical connection of Cheng because it the use of semiconductor processing techniques allows for miniaturization and integrating circuits (Madou Abstract).

As to claims 79 and 80, Cheng discloses use of a silicon substrate (pg. 169 col. 2 last paragraph “gold is evaporated onto a cleaned silicon substrate”) wherein the conductive path extends from the electrode to a contact configured for connection to an electrical circuit (see connection to A) which extends through the body to on the opposite side of the body from the recess (as required by claim 42 across the left opposite side) which extends across a surface of the substrate under the at least one further layer (See Fig. 13) which is filled with a conductive material as cited in Wohlstadtler as required by instant claim 80.

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Cheng, as applied to claim 31 above, and further in view of Brown (US 5,503,803).
As to claims 35 and 36, modified Cheng fails to explicitly disclose use of a fluorine plasma.
	Brown discloses rendering surfaces hydrophobic using a fluorine plasma (col. 3 lines 11-27).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a fluorine plasma as taught by Brown to render the surfaces hydrophobic in modified Cheng because its substitution amounts allows for the use of recognized method to render the surfaces hydrophobic. See MPEP 2144.07 and 2143 B.

Claims 45-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over modified Cheng in view of Parker et al (US WO2008/054611).
As to claims 44-47, modified Cheng fails to disclose a hydrophilic surface protective material or a conductive polymer on the electrode.
	Parker discloses an electrically conductive polymer disposed on an electrode (pg. 10 lines 14-15).
	At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the electrode surface of  modified Cheng to include the conductive polymer layer of Parker, The motivation for doing so would have been to protect the electrode from fouling and interfering materials (Parker pg. 8 lies 7-19).


Claims 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over modified Cheng in view of previously cited Ogier.
As to claim 50, modified Cheng fails to explicitly disclose at least one inlet and at least one outlet, wherein the aqueous solution was introduced into the chamber through the inlet and wherein the outlet is configured to vent fluid displaced by the aqueous solution thus introduced.
	Ogier discloses using a cover with an inlet and outlet to deliver aqueous fluid to the chamber via the PTFE flow cell (See Fig. 2 PTFE flowcell and inlet and outlet at bottom).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used an inlet and outlet at taught by Ogier in the PTFE flow cell of modified Cheng in order to provide the structure introduce and remove solutions.

Claim 76 is rejected under 35 U.S.C. 103(a) as being unpatentable over modified Cheng in view Dekker et al (US 2009/0072332 A1).
As to claim 76, modified Cheng fails to explicitly disclose a solder bump connection deposited on each conductive path for connection to an electrical circuit.
	Dekker discloses using solder bumps for further connection to electrical circuitry (Fig. 1G #156).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used solder bumps at the end of the conductive path as taught by Dekker in the apparatus of modified Cheng in order to enable connection to the electrical circuitry [0107] “an electrical interface to external device is provided by the solder bumps” Dekker).

Claim 81 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Cheng, as applied to claim 30, in further view of Fritsch (US 7,144,486) and Ervin (US 2009/0142504).
As to claim 81, modified Cheng fails to explicitly disclose a pre-treatment coating of a hydrophobic fluid present in the plurality of recesses.
	Fritsch discloses using a pretreatment of a hydrophobic fluid to the body across the recess (col. 9 lines 53-67).
	Ervin discloses methods to support bilayer formation including using a hydrophobic fluid as a coating before formation of the bilayer in order to provide additional support for the bilayer 99(col. 4 lines 17-19 and col. 7 lines 52-56).
	Cheng, Fritsch, and Ervin are of analogous art because they are of the same field of endeavor of supporting amphiphilic molecules across a recess.
	It would have been obvious to one of ordinary skill in the art at the time the invention as made to use the hydrophobic fluid coating of Ervin OR Fritsch in the apparatus of Cheng to provide additional support for the bilayer as it forms across the recess (Ervin col. 4 lines 17-19).

Response to Arguments
Applicant’s arguments with respect to claims 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795